Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 1 of 24

 

— Exhibits4 Q -
jSCay y ocloy ‘syi0m abed suas aGeueyy

 

& user Asana 101 yoafoid e Oa}BS 0} siasn esynbay

ISN Mau [Je 40} Joofoid ynepep ays

au MOY NOA Bulmous oapiA DINb e saa}

1 SBA,

WooyOPOgatN, Woy wer & © syse1 quoueuueg 9 sjoafolg (

al wy SUYOREE i suopeandiy B saysqay Oy

 

@ hosted i)

Os sainpayss 0M [=]

tani?

® esjoysuaaios maja sraBeuew ueg

 

JBAJa}UY SJoysusaing
“papuaunwooal |
© sjoysusaios jo uojajap mory

 

® syoysusaios ei

"yunoaoe und ui saunjeay ajqesip Jo ajqeuz
sBulyes yunosoy &

(JeudndO) UolyEUWOjU] BoIOAU]

 

 

 

 

 

“ “Puen (00 10: Wo) | auoz aij) Aueduio5

 

a oo en enteae taney

payaies /ypwopans ou | uyewiopaqns Auediuog

Woo‘’Ojopawuiy

JBUMQ eBueYO UeWyD piaeg Jaumg Auedwog

 

| Aueduiog s,piaeg |

awey Auedwaoy

 

afl} Bs00uD

=) |

“WNUILYW XdOgxOg ‘OzIs oeNbs ‘quiz 01 df “AjuO ONd 8 Def ‘ojaUd pEoldy

 

®
slejeq Auedwoa ime

 

 

 

sBuryas saeg

i
{

>

 

“© om x % ™ @ tw ©

 

:17-cv-04327-LLS-RWL_ Document 136-14 Filed 04/30/20 Page ? of 24

sBunyes uojjesbayyj Auedwo9g a

 

sBulyjes Auedwoy

4a sjuswheg « syiodey sjoysusalos sui] up| pseoquseq ~”

 

“aepualeg Fie aoiojsajeg ‘odyo, @ “ylewyoog gq

" suoday eS “sjunosay odio, ulupyor g

 

“ sBujasy Auedwioo=abedzdyd- xepuy/ZA/wloo-1o}opaU aoe sayy ainoag 8 | DD. >

 

 

x j Auedwiog - fuedusoo sipined a ka ma VE Vay h / @O @:

 

 

nasa
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 3 of 24

EK XHIBIT B
uones5azu] ue ppy Pa)

 

abe sissy =
aBeuey eu; majaay Ped

HSB
yuaueuied 2 ppy

yoaloig & ppy
BU] awWOS yor

safojdiuy
Wiig 4NOA PPY Reg

ajaiduioo %Eg

 

“ JINNOOOV HNOA dN Las

A a

 

 

 

     

Wd 0¢:Zo 'ZL0¢ 'zo unr
aoeBeg unueysuoy

   

 

We 8€:Z0 ‘2102 ‘zo unr
aoeBeg upjurysuoy

| H#fWodJOJDOpsUAy uIOO]//:s0}}Y4

 

payejas suasy Zz ily |

 

 

Abb ABIBYYND Aasyayy

® sheq 1 }Se] sy} ul sjoysuseiog APAQOY MO]

   

7 : Wd 9#:Z0 ‘ZL0z ‘Zo unr We 65:20 ‘2-02 ‘zo une “Bir
AeeBeg unueysuoy .

 

  
 

 

 

S]OYSUadINS 1S9} 2]

 

 

| Xe ; | = Tuy aU, wia}sey (QO:So-LWO) |
} i

 

2b02 ‘20 UNE ‘Wd betZ caw) juauND ©

 

UBLUYD plaeq ST A go> A ©

 

JaSn MOU SAU] | i
eed!

 

 

Aueduiog s,piaeq

 

4 sjuaudkeg « syioday sjoysuasiog slulj upy pieoqdyseg A)

 

Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 4 of 24
: : : . i xX :
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 5 of 24

EXHIBIT C
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 6 of 24

 

SOW BAG Aq pas
, 034935
| UOLION

  

“poddns yoejuco ‘uayduosqns snod jenueo of S@d]OAU] Sed MIIA BY

 

 

PleD HPA PELL uj Bupug! ySiA ©

 

*Zb02 ‘oz aunr uo aq jm eBreyo yxau uno,

 

 

 

QINDas S| UOPEUNOJU] SIE 8
a

isdjoy y adoy ‘som abed ssasp aGvuey junoooy jedded ppy PAB PPY
SYT AOL NOA Burmoys oapia yond L s,a1a}4

Wo OyOEQoUN, Way Wary @)
8

 

 

uolewuojuy Burig @)

AB'ELS  aBueyo 1220)
aBueyo Jasn¢ aaey nos

(49sn 9033 | snd) Jesn s9d g6'6$

syejaq uel (4)

sjlejoq Guljjig AjyUOW

 

 

a BQ uewyg preg & a {oh a@ 4 sjuaweg 4 spioday sjoysueejog awl) Wpy pieoquseq (A)
el Me J
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 7 of 24

 

 

- Exhibit85 J -
14 Filed 04/30/20 Page 8 of 24

RWL Document 136-

17-cv-04327-LLS-

Case 1

oR lee a rp men ath err pe
Peo es ee Ce ee entree sy ie ee RN eel ee

SHMOISZ OES)

 

LWGZ/S0 EbObS OLELSLELL LOZ9@LELL
az"is$ VO MAIA NIVLNNOW WIG2-WaMOHOSSNOMdn  —«- 4 b8262/S0

go'eep'es 41/20/90 SHOIANAS GSMA AINVOOPOAMG #434

VA\ OO'NOZVINY'SMY SHOIAUAS dav Nozwny  —« “+02/20/90

oo'ses LL/20/90 ONISILYSAQY OS99ZS0W 443y

WO NOD'S19009ON0 COD SddvSOAs. Ia009 «= 7! 02/20/90

Pree ieel (1

ge'gas'es 3 apres NVIALLIO CIAVG
o0'o$ cae NWILHSVOUYO TAVHOIN 4
Bote SOR een

 

fe [sons | & ywasaid - LL0z ‘oe ABN Ayanoy Jusoay | POWed Sul,

Lb0e/P0/90 - $0 SE S] UOREUNOjU}

90016-0RRARRE | NVILHSVOUVC TAYHOIN

 

 

sjieieq uonoesuel,

 
 

Nene”
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 9 of 24

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 10 of 24

(sseooid ind ajaAo ay Buunp syeunooeut eq Aew ssougjieg

 
 

* 0$
, HEO'ES SUPA
SOUBIEG [USWUA}ZS lueUNg 9 SUSAR
yuso82
ep 96S Ls
JONV Vd ONIGNVLSLNO snes juewAed
sb29'Ls f
ZONV va SuNsodxs #06'ES
abse40 sishjeuy pueds

el OTT dvON | WOW | SUE

  

Co

HOUVAS Vide A3Lvddn yn AYL

WAIOAA D yourag

SUONeIYHOU |B ses

“a18l OO eseajd ‘suonde jueuno anOA Aypoul 40 Sele WesBoud 10} Jo1Us O1 USIM NOA jt ‘aun Sila ie suaye wesBoid peasun ou aAey No,

 

NVILHSVQGdvVd TAVHOIM

HUOM © OL SWOOTAM
ZSiGZ INGAWIL UOIssaS

 
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 11 of 24

 

- Exhibit 86 -
ri § ‘UL / SjUsLUsAOW asnow @B a 2 tut /Seyoshey a

Ajdesajauueyo - yoeRlsg :ucHeonddy La

( Aidayjeuueyo ‘vat )yoddng sawoysng Ajday jeuueyo

NY OL:ZL ‘ZL0% ‘p unr
AgeBeg unjueysuoy

Wee roneene hanar coercion tieatareer hte erate ties
SSR eS Ms cae toh Ie aante and aR ged iet or crasien Ip uae g hen

14 Filed 04/30/20 Page 12 of 24

 

 

 

 

©
“ E was Hint HEMT BENNG) ah Soot | + |
~
Cc "ROU O05 51049}1 99349 4 HO Ey
os aterszer-otsoztoe BA feet eayeteg wayueisuon BED,
E f WIV £ EATIZT Oi Aepaming
5 fin ALOT Wed GE HZT Ot Atpuopy UO Uy aWO3 | "payor NISHA EN "
5 Aotoecvte ezsoctog | He seers usunp paca BON
Rupovostz sesoztoz EY
"Oo
4 reeves Aaptaeg wAuEHSuON UR,
= oe) atudauity Joyseao wAuCysuOy “DAI YHOU Sip) YATE OF RAM] JNO HILAN | ALIN OSG 7
VeETEE UCWYD pat fey
| @ .
WY) ““LETESO BINeL dea - “ay ApdoyraETD dwOYT DiepUN azA pptOls ZAULWIOD ADU 20 PIO
_j {pA SUOUIPUOD pure tua] PdiddaIe/Tuy dora due susuiE}sND
4NQ ‘AuedWio? Mau es} Addy PUUETD aIu7g “NuNY) DOW | DALE)
—

x
9OLLOZ AYeL dud «"duy AyoyoUNLYD, )

a)
a
vhbies abpeseg udqueysusy ky
“S80 AU YIM TujuyuOD "Ig pe
ws Hevstaye Biot
A AAV OO: oh

bts pjAvg

we aeayd Sprojumog

04327

 

 

win!  @ 9

CV

1 |  yaanaatieNs ES
. i i ‘ TRAYS GS UNO DED ZZ LOZ EPITUU NOD MOIADI-BI QOL AAW = OsNDOS TON. oO: a

uksvion 69 x womaHmiOON x — KUDOKOH EY” x ouuaeteuD yx -MeRBoTOUD Ep x AOS UIRNURED P's J ie fet) TOG Lal. x ted metnatoxB Lal

SiO soebeqy vivoteuns ts Cxxee > OO OB GOH Mop, ACH MOA IDS Old OCIS

Wobing riorvera hang bene) We ES ELLL ED Foard “aintng wemeny

 

 

Case 1:17

\ ee _)
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 13 of 24

 

- Exhibit 37
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 14 of 24

 

 

 

6/5/2017 ndap Mail - ChannelReply
G EAE Mike Dash <mdash@ndap-llc.com>
ost age
ChannelReply
David Gitman <dgitman@ndap-llc.com> Mon, Jun 5, 2017 at 12:46 PM

To: Michael Dardashtian <mdash@ndap-lic.com>
Ce: Konstantyn Bagaiev <Konstantyn@channelreply.com>, Aleksey Glukharev <aleksey@channelreply.com>, Umar Farooq

<umar@farooqco.com>

We're happy to discuss ChannelReply with you after you agree to the following. There is no “deal” to be made here.

. You will issue Alice 15% of CPK today.

. You will produce an ex cuted Settlement, Release and Escrow Agreement from Parts Authority today.
. You will execute the Saag ieee) Asset Purchase Agreement today.
. Proceeds from the sale to Repel be placed into escrow.

. PA (Parts Authority) will be paid 100k out of escrow.

. Summit Rock Holdings (SRH) will be paid 80K out of escrow.

. My past Cpr oeiiencr will be paid.

. My future work for CPKASR will be paid.

. If Alice leaves aiave will split the cost of my work.

. A full accounting (A partial accounting is not acceptable)

. Federal, State, local and personal tax filings are correctly restated.

. Tax withholding on payments to foreign persons are satisfied

. Distributions can then be taken.

   

eh aed ed meh
QNOOON AO AWD =

[Quoted text hidden}

ron,

hitps://mail.google.com/mail/u/ 1/ui=2&ik=cc55727el c&view=ptéemsg=|5c7926faaIe3afb&search=inbox &sim|=1 5¢7926faade3afb Wi
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 15 of 24

 

 

- Exhibit 83 =
“UJ / SjuBUsAOL esnoy) @ a LEL iui / seyxoushey BBY

 

adAéys suoyeayddy bal

( Aidayjeuueyo vir } Woddns Jawojsny Ajdey jauueug

WY OZ: LL ‘Zb02 “so unr
Aseheg ulurysuoy

 

« tan ugonieayzO"mysg 3 |

hiny ebossous ¢ odd,

addyg cA
“Aura 300g “oWy STKE

Aopny
Vn ur dios uodo jim auoowes &
ADAMI OIE ADD
vate ““RHTREKUKENT) woo),
“SE 6 YN 0} ya0g ous Bunny
Pres ollyy
qeog Ox
dean siyy wou, OONPaS UED OA Ing OXDT OWES Og [YA COWL
Waa ep ynad pean tciay
nod UM Vin Uf dios Mou 8 dh 49s 0} Org} PytOM | SOU TIMWHNDIS Ore :
- “a Iw hiawes yn OFF serene
NdSt9 “OD HVA IA [RUM SOUL & ow piatg Key I Haat ovouers
SED wrt 4] ta 7 BOAO
£00} 50x1 $F ded Aundwoo
Pingys ‘Auadwoo unujpsyy 0} woWdo/OAOP OaINOSINO NOS J} RYN “OAR

iearmos y ove nD Raq page Acar
begazezzsogcr
wea Aepoy coyioans wir S inter tape seedey

wMtSt Rae pore Awaory

su cunt seep fl i

 

Wann Conadg

 

Rah Povey
ayaa
“y

| 6
ohuvi,
~f : 3 @ wos hy NSDPUOTAIC dy onsag 9

1 oe oe Ce es hk ey rn ae >
e ahumsvey (ye EO OO 8 Be ag he OL OL ae

SS Paoest wey

 
 

 

 

 

SD scpdey weomevon a Cue & &2 O O FG dh sopuyy, suONEsAUOD s1DTIUOD «MOI,

porteng marwery hao Paes THY EE WEEE ROE | MoUs Rating Seaman

se 1 17-cv-04327-1LS-RWLE Document 136-14 Filed 04/30/20 Page 16 of 24

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 17 of 24

   

‘Exhibit 89
roman pQ :UJLU / SJUBLU@AOW aso 1 € cul / seyojshey BY

 

( ABojouysa, uopeUUOUy 2yeir ) yoAA SnoeUBTaosI\y Aasyery

 

Wd P10 ‘202 ‘20 unr
AaBYyyNS Aasyaty

Cary - .
unWyOPATG «| Woo AidaRouUCYaaagTyANGe ET]
“fayeul] BR SUMOUO,S Opa OIA | & ootog @

soraipy Jomenceue aye DIFEM SarniuustereraiseR ‘at
. . i daddy oudordug - ou) Adena)
w | edang Anrera GE eAmoU 994 [5 <

Di “eprord Arncy toad 234 syugumces oyy esse a, r
ee wc 40 -39;03 ace D124 “partanDal ty “at worap-depusacicuymbe (3
tort meaEy EPeONO | maa ihy Sahoyuy » ous Asay sUUEYD Deni nen eH f}
* duet 4539.

“eT Gd08 0h Dino Leietou eal oo aH tf , ef
UUZAVEMEZAOZY I ORY ETUDE ZH AU pus eae | . As Was Adosjourcyaesns yay a
Aen OO toe cee aenat L {AMR OSOEUNIITE FAUADHLATLALAYDIOO ONY OU ont : Bue Gageerstegun mal vp satay OGo0q, a

Coe vi 2 edang Wg PE omedoy Fa
THORAC CIED OR» SAA mL LOuID | > ~oayyrermatcuongHen} uewnn preg @ med 72h «

wes didonsurtysadoeryaye

ods lin pacsciad yor

Ivana epuarranios's beotmme neat 55 vanes

CS METTTEPHMTTRD -
WOTKOSHSTORDHUATRTOS ©
vrertn  WOTANaRMe TT pep +

WosAampuagegrAasiae

{600) cusern IseRO ACI Ap
210208 var pa 25 Un voy] ipofucyD

au
DVN }
APOPTOSIS ID ony Gow |
oro |
ROA i
APBOUD Uf RIAD 40] PIOH :

pease, Hhepet 5] ApcsuseuCy wossp-depUdagueyynae ys

i PsOMESed) UO AdaymuUTYD Uae
* peut WOO pUOMAsECL eweaE
“a pounts © 3.409) (U4 pauls pe oun,
egy © Abts susyt incd sys

! IRIDAEE EL OF OWODIDAY
{ Ofsgt Woo omssed, @awes
He SE aapade dtu ene not

AO USTs DY 4D puters Cty

5 mydea vagy dinga snot - Acigeiueys
+ COOL Aysauqeuneya

«TRIG £00 TE lee voy 7 Lousy anita

woaydanouuEYI@Aasxo fA.
aBoOD fa

SANHOUEoHNIO D» a
wera -depupadeyyne gq
wor'dsanoureyogAomaje C7]
aibo09 G]

WaHGONS}, q) +

 

“Deflunya usag eeu wore eqs SLAB 10; ISH ¢ Sy a EH rovmevo onnnanorig a 4
“ e 1 oo
WE wnipaneg @ ED “AMEE ABOMANE
seu REG trxOR10 Su]. “Wonmiewrotinsie Ff
“aAlUSISUD “Wiad Apuusaos sos % i aSoog Ep
& SaeGeTON “POT ATYI CAS TEIT 2402 “Ot wer 2g - Zh URE UNE ApteUN Ly 9g 205 POH CLONAL ODIEpOR, outsvorg Ca
tY, Loes mies Hieayseutyy peeretaeg CF Oo usWHD preg vavine rneainou

im Orval

hae we ED ae ee . Es ae

 

axeeduy OHIO Jendom “ONHaINgODD AMIN THQ cAERdYy UYeD enol) ®

mae 4 ronme tomer eney

=O pecziu te ae

 

U 7 J
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 19 of 24

EXHIBIT B
' RE OG :UIW / SJUeUaAO esnoyW mes ~-  Q tu / Sayoushay (3

sweeten nt antes sen state tee,

( Aldeyieuueyo syuir ) yoddng sewoysn5 Ajday jauueup

WY SE:ZL 'Zb02 ‘90 unr
aoebeg ujjUP|su0y

Ges ees FY
BOM ceeetana BST

 

(ld y's TOR pg MAU UIEOKE ORF
Deva tages Ann nN aS
9300 HNe tf oF
4 WHEHUSS “ATLHE AGONNDX 2 HOP) AR SHIGA BAN loEALEVedS

dot une Bt NOH eee ws
SONNTUIV TANT ANIWUNA - ZEZ Sd ANOLE Bean Woo OF

FUTO-STH ONY tanateata2
VOIUIKY JO SUAVIG aSLIKA
WH QIAYO/NVALTO oxN

SANTTHIN ANT THT
SHOD 96 saLVa waa

GUAGTA N38 OHINOOD OAH SA TMSI2 TIVE vIn
. + wauersvey 88

oo obo
lB OMEISTCTAV> <01, “ey poe
OY RAE LAOZNOZS BH CAV WHILID SUES Cm eANOMUSDLL ARCO!
Wid $019 2402 5 Uap “uoyy 8G 2
<tGes enapRONNGIAASOTp juswnoog josnlg nv “epaeausenfamup}
sememne OTE E GLY PADIUAUOS eemereen {vey} susza
= vate) On Was
; pong
{oSv sinoy a} ru SO'O$ <jOU UIUURB Maca» Ue plat 2 tor) xoquj

x ower dO Hel LDOONNPS) YW CIAVOINVWLIS (pag

aey's 10 04 “% <a a o Rn ro

= BAUM OF"

 

SED sopioqy Wy Sten, Mm dso Hol aPH Mopu odoog

Liat hanshaticdninh.ntehccbadndak iedotsdotanlaa heanbietoveonacd

 
Case 1:17-cv-04327-LLS-RWL Document 136-14 Filed 04/30/20 Page 21 of 24

   

sd Exhibit 90 ~
mnemasumaa QG ‘UL / sJUaWUeAOLU esnoyy @ [Reet pe ull / seyoushey UA

i _Aidayeuueyo ‘wulr Jyoddng sawoysng Ajday jeuueyo

Wel 92:80 ‘LL0e (£0 unr
Asebeg uljueysu0oy

fera's a0 FS
God) ede ES
bees para V5

 

 

14 _ Filed 04/30/20 Page 22 of 24

 

dznvodow , 0. | MIN ro beypOTodes 5. tu UEhouNarO"uaeg 9 . sO wa

 

 

 
 

 

 

 

 

OF

a 4307/20/50 royep sajauees “'OICU MOY «

~~ etasogse

Cc Ougvacey Weu2daea Ui SF RUAN

o winnanky 6 (2Gupwodus so ay -ag tap itusay

= : Gunvodin v sy reqrn ¢

& dAau

oO Aur 23j6uu8 ned YOR Ua

A : eauapisand oacy
5 Wesevanasagee ot spunusy jeussing «

— & C2 Os thsone “Pedunrg qenganeus

= H iG MeOg) Ao) sae {0} jeaniaay

Supusg SedsuUCIs «

o Le SP OOTOTE USCec'") UMIaND AWOYPULEND . rugs sapsuery AMANDY 2ap3UtUL +

- a é A soais ‘PARC vypAtayy sayuN pasinbas ose splay TV Giaysuag Gupwaday +

- A@Uop Jajsuely

NgE

oe] ANCL ED MOE AMR UDHY eSHTISO SOND. . ;

oS Ayuay JawosinD i Burisaauy

©

1

 

 

 

3 B , ” edvovs aad Upay oe ues aout | DP yesep uy | ooaay dtenag f 1a rng P worse)
l
IM é
a
Ase
Y ‘oO Aaeingy yigSeti Pon fi tance & cb OO FG dy MOpUIA, Gdoog | SHIUTyOOD AOISE MOI Oly OHIO
Oo : Usain fonhddt hehe babanke hacked headend beapaeanabeanoh beenaiabd
Case 1

 

: TUNG A SOIC asipoaidagy

(v) ro
“Opa suoistaoid ou) pun ‘savyy apquandd ‘suorsiAosg MvEtdgy dU}

tay daunrtdiwos ut puv ‘Aq pantuuad puapne oy of iddoxa sasuys aut ul isozant Auv Jo asadsip
JO JoQtuNttA ‘URtssE TOU [bys dasuqaing ‘MondG aseyoinday yons tuody pasuayas uaag oanty
sounyg dus uoyy “Gvejog pouyop se) uonde oseypundayy s, Aueduro ayy or aligns aau saseys
SYD PLP sasUYg O42 UE waza Aue jo osodsip Jo JagLUNDUD UR Isse 7OU [ptyS Jasuyoing Vaysueay
HO SuOHU MUL, TOFo105 ay) OF HONIppE Uy ‘sanz ayquoyjdde Aq poynosa sagsiieny uo WONaLysad 40
vomit doy Aue (i) pane (, SHOTSTAGT PAA, ay) saysuiay pasodaid Aut yo oun on pt yaya

 

 

 

 

uy ag Anu se ‘sawpdg s,dundiao:y at Jo Zog WONdag UL tO] 19S suOtaLysal JaysuRsL uaa 5
(honey inoqiay Aurpnypauy savy dey s Sundog oy Ub poy jas sb 'yoo)g UME s Auuduto) ‘
ayp oy Aydde: yeuy suonpiion pus sas ouy (1) on 19afqns oun juouMasTy sity gapin pasmyaand :
Says ayy wip saade pun soFpajmouyou Jaseyaing TAPS, Wo Sopa aly | ¢ :
‘Cucduto) :

YL OF NO APNE Yay pUE SANS JAIN PUL fF] JO AUT Ss ap UL YOY 298 sit spss UNDA
Jo miatuUsisse uv Aq dati aseysng awHausAy aip Joatop [par dosmtpung ‘watuaasdy snp at :
YWos 19s slueuasga pur sasnuoid pene oi so; LoNRZopisuos sy “TOT tape.) Zz :

 

 

"SOABYS 1p JO diyssauaro s saseyaing JO UOsEOL

Sq papas st saseyaing yaujas oy Ayadord Jayio Jo saqiingos pLuOnppe yo pammnsqns ‘asau ye
pun ‘dyiy ay so ofunpoOND SuOpZiUNTogs “odo ‘uonnzEnduoal 8 UE sammys yt go lautoujdar
Uy paatoaal Sonunaas je ‘syyds to spuaprarp yaops oF tUNMSsINd SosEYS ay YL uOpaattios

UE pOAtaada SaHNAAS [PT pul aapUNsay pasnysnd says dy) JO [pe or Major FHS, ay

OU) adaY asoYyAas|O pasn Sy ‘arp Yyors Fupavayoy arqvonaead se woos su sags ayy or wadsas

 

 

 

 

 

 

 

 

   

 

(ian sattnsst fo aarjou Y ysanbor uodn vaseqaing oF dalpap pps Aude ayy Sundaes fue nes
a) JO wade aaysunn pozwoyinn Ainp vB arquaydde yr ao Audios oui fo spaoaas pua sxoog tovnts
TUL MP OUP YAS Jo su LULU Ss dasuyaing UL soseys arp sayuo ypray Audios ay pus uudato3 ‘ idyymsg 2
DYI OL AD ASuIpaNy aWAURTy oy saatjop ply doseyaing ‘aug asnyqng ap uo “(Fay paneseg
SRUSHT [ohio y,, ays) (OLS) ua, sseyOd Sp fo aantd oseqaand yoror v joy anys tad 1 g000'0S novwen? B'
Jo oad asnqaund ain ( BATTS, ayy) yaorg uoumoy s Aundiuog ap jo soaeys (900'000'D) ommoug Th
LOL pHte aUO “AURdUIOD 1 Wid asHYyind OF SanITE Josutpout, pune aasMtyding 0) [Jos PUL Ca‘evou
ansst qua durdiuos ayy (Sy Osea, ap) ode ppoys saseqaing pu Auedtao ot} st ayep pis 9216
JOYIO Yors UO JO sated aq) Aq luauaaliy sip jo Araaijop ptt uonnoaxa oip yay Aysnoounqnuus Naum a
uaudady sign jo suonipuos pun sway agi or palqng “HUOTS jo apes | atonay

 

sedge

‘( ESI, snudeg udquinisuoy pu ‘(, ATTATTOT,, :
ay) Hon adios osuavnpag, 8 any Adages wasaijog pu Aq — ” foun ye
. ‘Gi +
Jost aputu st (, OTTSIBY,, sip) woulda y asuyaang yours woUlRtOd SHE, . esone

 

 

saqanes

 

 

ALND ASVILOUAd MOOS NOWINOD noewes ffl

“ONE ATT ORVTANNVHD © auras, tg

gor Sify
Ayunisu0y we

17-cv-04327-LLS-RWL_ Document 136-14 Filed 04/30/20 Page 23 of 24

if

 

   

WE mae
POF eYIO. 19 Seeiday |.

 

 

 

 
DIP SasiNID MOYHAN JO tas *(GMopog pauyap su) Aipiqesiq) Jo weap sugnMUsas ‘uarnayy
Moypar ‘Buypnypour) uoseas Aue soy (vopoq pouyap se) snivig satasog sronupUdes ssascyong
Jo voneurauar Cnungoaus so Ainunpas out Jo WaAd dtp UY (1)

 

 
 

 

 

 
   

 

 

 

 
  

Tuya Teopd sg) asniypanday (u)
“MOpq sudistsoad oi} pun ‘savep ayquarddn "suoist org aveldgy aT :
Ita pauuypdtuos uy pu Ag ponitusad ynarna ay) o1 doaxs somyg oyP UE snag Aun jo asodsip f :
Jo saquinaiia ‘uBisse jou yeys Jasnqaung wordy aseysmndayy tans aioay paseayas usa aNvey ; :
says Aum sayy “(Mopaq pouyop se) uondg oseqoinday s Audio.) atin 7 pofqns aau saseys . “
YL appa souNYS an UL saorit Alia yo asadsip Jo Jaquinoua ‘use lou pus daseqaung aysuedt : :
to suonny SucoHaagy ayy op vontppE tp ‘savey ayquayddn Aq payeaza saysueay uo wonaLsau Jo : 5
vonuntuy syle Aue (it) pus '(, SUOBSTAOTP AVOATT., yn saystieay pasodaid Aup yo own ayn it ayo : °
ub ag Ant su ‘save g 3 Aundiuosy ay) jo To's Hontaag UL ua] fos SUOataisad Japsumy unaa ! on |
(uonenuty moa Ruypayaul ‘swupAg s Aupduiod ou at puny is su 'yaorg Hotunto3 s Aurdaiod ‘ :
: ayy or Aydde wtp suonipuos pur siusay aun (1) 01 alqus ose juatuaolTy sup sapun poseqasnd ‘ ,
SaMYS up 1p soaTE puu satipapwouyay sosuyaany FAP], WO SHOT TT | ¢
‘Aunduto _ Morse
’ AYP OL INO opHLT yooyd puD sassy JIG PUR g] Jo MOUNTpSsy oIpL UF ag] 198 st S}assE HELD trusted so
jo mauutisse ue Aq oau yg asayaung aesaisdy arp daaqop plas aasuyoangy uauuaasy sq ut Mewaag so
YO] 8S SpteUaAOD puE sostuasd [ROTH Oy AG] Gornapisnoa sy “WOTRTap PTET C hue nea : :
a corals .
a) “SAALYS at JO Ulgssauaro $,daseyoINg] JO WOsHad sasaor .
Ag papa st doseyaing qonyas oy ALadoud soyio Jo sanyinaas peuONIppe JO Pays Gns *avau |[e ‘ap0ieg 1 3
puu ‘oxi oui sO aTeyoNa ‘uoneziedsoas Goons ‘uonuaypunideaal uur sais aut yo juotunaydas : ot;
UL paajaoad son tsnaas (ut 'sytds 4o spudapLaip ysors o} yUNsINd sozegs oy) tfitas WoHSaUuOS Mos ae
tH pOALO9dI SdH ANAS J]N PUN JapUNTsoy poserpoand sareyg ay jo pp OF szajas , SHTBGS,, uit : ic
OY) ‘Uno Quatpag|a pasn sy ‘ayep yous Sulmojpoy ajqeauquid sv uoos se saunyg ap or adsas youDW. ea .
tptas aauuIsss jo Daou T Nonbor uadn Vasu oF daarop yas Sundog oy “Aundiuo u mt
. yt jo wate woysuny pazuorine pnp a ‘opqnandde yr sao Auudiiod at yo spuoaal puv syoog pore & :
: AP UL Op (ONS fo su aT s Jasmpoang UF saseyg ai tania (play Audutog ayy pus Augdiuo) a .
AYR 0) doUY asEyINg aTAUATY arp Joayop [PAr dasitpounig ‘aye aseyaund ay UO. “(TTT waasen +

 
 

DUETS Maa, O}1) (OES) HL sanjpod Sp yo aad osmyound pero e soy auays sad (QOUD'OS

 

joua ep

 

 

 

 

 

 

 

 

 

go aand aseyound 0 ye ( SSRs. any) yoors vowtuo 8 Anadis oy Jo soaeys (gg0'd00'D) ‘{soees et
UO} due *Atardiuas oi tuogy osEYasd 0} SadIT JosutpaIn Puy Yds O1 (pos pul s soning to
angst yi Attu: aut, SHICPSsinpaM,, a4) aaaRe ypu dasmyasn pus Auadurog ayy se ep ; : ued
Jaipo yons uo ao sansed ayy Aq uotuaaddy sip fo Araayap pur sonnaaxa ay nin {ysnoauny nas heewoa Fil :
uatuoaaTy sity] JO SHON puna pur sautor aig or aafqng SPEC jo apeg | "gwen B
“( JOSESTTG,.) aoeing, udiumsuoy pus '( AGHAIIOS,, «per OBF
aipl) vonwodos amu 8 ouy Apdo yyouunyy aaaayag pun Aq ee hwuersuon a) py e
Jo sh apm st ( THMISSNTY,, stip) mamtaaty asmyosng YOoIg UOMRUOD Siy L ,
ET ei
f
HOOT acne ipsary 7 on
wee cet wenn beeen’ vo Be .
‘ nivennaeras OOD

 
